Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the RCE filed June 03, 2021.  Claims 2, 12 and 17 have been canceled.  Claims 1, 3-11, 13-16 and 18-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5 , 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741), and further in view of Burghard et al. (US 10,049,027), hereinafter Burghard.
As per claim 1, Hoen discloses a computer-implemented method comprising: determining, based on a transaction exception resulting from execution of a transaction, multiple affected transactions that are affected by the transaction exception(Hoen: “In some embodiments, the at least one client module (or client code) is selected for tracing.  In some embodiments, the at least one client module is selected based on operator input, error detections, monitoring activities, and the like” (paragraph 0047, lines 1-5)), …, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction (Hoen: paragraph 0047); …; determining one or more trace features based on the one or more features determined for the multiple affected transactions, wherein the determining a trace feature of the one or more trace features comprises 
Hoen does not teach wherein a transaction is a unit of work performed within a system to satisfy a request; however, Malloy teaches wherein a transaction is a unit of work performed within a system to satisfy a request (Malloy: “A transaction typically comprises a sequence of method calls in a program that represent a complete set of operations necessary to perform a self-contained unit of work, such as a web request or a database query. Transactions can be traced to monitor and manage their performance” (paragraph 0004, lines 1-5)).
Hoen and Malloy are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen to include wherein a transaction is a unit of work performed within a system to satisfy a request as taught by Malloy since doing so would provide the benefits of [Malloy: “A 
Hoen in view of Malloy does not teach determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field and a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value, the one or more trace features being _one or more selected features common to the multiple affected transactions; however, Dageville teaches determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field and a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple 
Hoen, Malloy, and Dageville are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen in view of Malloy to include determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field and a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value, the one or more trace features being _one or more selected features common 
 The combination of Hoen, Malloy, and Dageville discloses the invention as claimed; Hoen, Malloy and Dageville do not particularly teach the selected feature is different for one or more successful transactions that occur concurrently with the multiple affected transactions in that at least a value of the same data field is different for the one or more successful transactions, and the data collection rule including the one or more trace features that are in common with the multiple 
As per claim 5. Hoen teaches wherein the collecting comprises collecting data of a subsequent transaction comprising one or more features matching with the one or more trace features (Hoen: “In some embodiments, the at least one client module is selected based on the trace objective” (paragraph 0049, lines 14-16)).  
As per claim 11. A computer system comprising: a processor; and a memory coupled to the processor, the computer system ed to perform a method, the method comprising: determining, based on a transaction exception resulting from execution of a transaction, multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction; determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field; determining one or more trace features based on the one or more features determined for the multiple affected transactions, wherein the determining a trace feature of the one or more trace features comprises selecting from the one or more features determined for the multiple affected transactions, a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value. the one or more trace features being one or more selected features common to the P201 7079831S01-5-multiple effected transaction; generating a data collection rule based on 
As per claim 15. The computer system of claim 11, wherein the collecting comprises collecting data of a subsequent transaction comprising one or more features matching with the one or more trace features.  The rationale in the rejection of claim 5 is herein incorporated.  
As per claim 16. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising: determining, based on a transaction exception resulting from execution of a transaction multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction; determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding ple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that P201707983US01-7-selected feature for each affected transaction has a same data field with a same name and a same value the _one or more trace features being one or more selected features common to the multiple affected transaction; generating a data collection rule based on the one or more trace features that are in common with the multiple affected transactions; and collecting data of a subsequent transaction complying with the data collection rule.  The rationale in the rejection of claim 1 is herein incorporated.  
As per claim 20.  The computer program product of claim 16,  wherein the collecting comprises collecting data of a subsequent transaction comprising one or more features matching with the one or more trace features.  The rationale in the rejection of claim 5 is herein incorporated.  

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741) further in view of Burghard et al. (US 10,049,027) as applied to claims 1, 11, and 16 above, and further in view of Romm et al. (US 20160321159).
As per claim 3, the combination of Hoen, Malloy/Dageville and Burghard do not teach wherein the determining the one or more trace features further comprises: determining one or more successful transactions that occur concurrently with the multiple affected transactions; and determining at least one feature 
Hoen, Malloy, Dageville, Burghard and Romm are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen in view of Malloy, Dageville and Burghard to include wherein the determining the one or more trace features 
Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Romm for the benefit of creating the computer-implemented method as specified in claim 3.
As per claim 13, the computer system of claim 11, wherein the determining the one or more trace features further comprises: determining one or more successful transactions that occur concurrently with the multiple affected transactions; and determining at least one feature in common with the multiple affected transactions that is different from at least one 
As per claim 18, the computer program product of claim 16, wherein the determining the one or more trace features further comprises: determining one or more successful transactions that occur concurrently with the multiple affected transactions; and .  

6. 	Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741) and further in view of Burghard et al. (US 10,049,027) as applied to claims 1, 11, and 16 above, and further in view of Krajec et al. (US 20130283281).
As per claim 4, the combination of Hoen, Malloy, Dageville and Burghard do not teach further comprising: predicting available resources for the collecting; predicting resources requested for tracing subsequent transactions having different sets of features, wherein each of the different sets of features comprises at least one feature selected from the one or more features of the multiple affected transactions; and determining, based on resources requested for tracing subsequent transactions having a set of features being satisfied by the available resources, the set of features to be included in the one or more trace features; however, Krajec teaches further comprising: predicting available resources for the collecting (Krajec: “The 
Hoen, Malloy, Dageville, Burghard and Krajec are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen in view of Malloy, Dageville and Burghard to include further comprising: predicting available resources for the collecting; predicting resources requested for tracing subsequent transactions having different sets of features, wherein each of the different sets of features comprises at least one feature selected from the one or more features of the multiple affected transactions; and determining, based on resources requested for tracing subsequent transactions having a set of features being satisfied by the available resources, the 
Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Krajec for the benefit of creating the computer-implemented method as specified in claim 4.
As per claim 14. The computer system of claim 11, further comprising: predicting available resources for the collecting; predicting resources requested for tracing subsequent transactions having different sets of features, wherein each of the different sets of features comprises at least one feature selected from the one or more features of the multiple affected transactions; and determining, based on resources requested for tracing subsequent transactions having a set of features being satisfied by the available resources, the set of features to be included in the one or more trace features.  The rationale in the rejections of claim 4 is herein incorporated.
As per claim 19. The computer program product of claim 16, further comprising: predicting available resources for the collecting; predicting resources requested for tracing .

7. 	Claims 6, 8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741) and further in view of Burghard et al. (US 10,049,027), as applied to claims 1, 11, and 16 above, and further in view of Alfors et al. (US 20090070743).
As per claim 6, the combination of Hoen, Malloy, Dageville and Burghard do not teach determining a time slot for the data collection rule; and adding the time slot to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected during the time slot; however, Alfors teaches determining a time slot for the data collection rule (Alfors: “Request collection parameters may also include other indicators such as the times of day that data 
Hoen, Malloy, Dageville, Burghard and Alfors are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen in view of Malloy, Dageville and Burghard to include determining a time slot for the data collection rule; and adding the time slot to the data collection rule, wherein 
Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Alfors for the benefit of creating the computer-implemented method as specified in claim 6.
As per claim 8, the combination of Hoen, Malloy, Dageville and Burghard do not teach disabling the collecting based on detecting the data collection rule is invalid; however, Alfors teaches disabling the collecting based on detecting the data collection rule is invalid (Alfors: “Data collection will continue for a particular session until some terminating event occurs. For instance, a user with the required user privileges may enter a command such as a "STOP" command from one of user interface devices 238 to terminate data collection, as will be 

Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Alfors for the benefit of creating the computer-implemented method as specified in claim 8.  
As per claim 10, the combination of Hoen, Malloy, Dageville and Burghard do not teach wherein the one or more features of the multiple affected transactions comprise at least one feature selected from a group consisting of: user identifiers, account identifiers, operations, proxy identifiers, programs, domain stacks, filenames, and addresses related to the one or more affected transactions; however, Alfors teaches wherein the one or more features of the multiple affected transactions comprise at least one feature selected from a group consisting of: user identifiers, account identifiers, operations, proxy identifiers, programs, domain stacks, filenames, and addresses related to the 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen, Malloy, Dageville and Burghard to include wherein the one or more features of the multiple affected transactions comprise at least one feature selected from a group consisting of: user identifiers, account identifiers, operations, proxy identifiers, programs, domain stacks, filenames, and addresses related to the one or more affected transactions as taught by Alfors since doing so would provide the benefits of [Alfors: “The request collection parameters may include any parameters that describe a type of user request or a type of application request. For instance, one or more names of software applications that are to be analyzed may be included in the request collection parameters. As a result, any user request directed to one of the identified applications (and that also satisfies all other request collection parameters) will trigger data collection” (paragraph 0015, lines 1-8)]. 
Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Alfors for the benefit of 
As per claim 22, the computer system of claim 11, wherein the method further comprises: determining a time slot for the data collection rule; and adding the time slot to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected during the time slot.  The rationale in the rejections of claim 6 is herein incorporated.

8. 	Claims 7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741) and further in view of Burghard et al. (US 10,049,027), as applied to claims 1, 11, and 16 above, and further in view of Biberdorf (US 20080058961).
As per claim 7, the combination of Hoen, Malloy, Dageville and Burghard do not teach determining a priority for the data collection rule; and adding the priority to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected with a higher priority than data of another subsequent transaction complying with another data collection rule during a time slot shared by both the data collection rule and the other data collection rule 
Hoen, Malloy, Dageville, Burghard and Biberdorf are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen, Malloy Dageville and Burghard to include determining a priority for the data collection rule; and adding the priority to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected with a higher priority than data of another subsequent transaction complying with another data collection rule during a time slot shared by both the data collection rule and the other data collection rule based on the priority of the data collection rule being higher than the priority of the other data collection rule as taught by Biberdorf since doing so would provide the benefits of [Biberdorf: “For example, certain data to be collected may become corrupted more quickly than other data to be collected depending upon the event. Thus, a higher priority may be placed on the data that will become corrupted” (paragraph 0051, lines 8-12)]. 

As per claim 21, the computer program product of claim 16, wherein the method further comprises: determining a priority for the data collection rule; and adding the priority to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected with a higher priority than data of another subsequent transaction complying with another data collection rule during a time slot shared by both the data collection rule and the other data collection rule based on the priority of the data collection rule being higher than the priority of the other data collection rule.  The rationale in the rejections of claim 7 is herein incorporated.
As per claim 23, the computer system of claim 11, wherein the method further comprises: determining a priority for the data collection rule; and adding the priority to the data collection rule, wherein data of a subsequent transaction complying with the data collection rule is collected with a higher priority than data of another subsequent transaction complying with another data collection rule during a time slot shared by both the data collection rule and the other data .

9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoen, IV et al. (US 20150186245) in view of Malloy et al. (US 20130145015) and Dageville et al. (US20090106741) and further in view of Burghard et al. (US 10,049,027), as applied to claims 1, 11, and 16 above, and further in view of Beard (US 20160266961).
As per claim 9, the combination of Hoen, Malloy, Dageville and Burghard do not teach wherein a transaction exception of the one or more transaction exceptions comprises at least one transaction exception selected from a group consisting of: transaction recovery, transaction rollback, database rollback, program abend, and transaction logical failure; however, Beard teaches wherein a transaction exception of the one or more transaction exceptions comprises at least one transaction exception selected from a group consisting of: transaction recovery, transaction rollback, database rollback, program abend, and transaction logical failure (Beard: “The essence of a transaction processing system is that the data of the transaction processing system data must be left in a consistent 
 Hoen, Malloy, Dageville, Burghard and Beard are analogous art because they are form the same field of endeavor of error detection and monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hoen, Malloy, Dageville and Burghard to include wherein a transaction exception of the one or more transaction exceptions comprises at least one transaction exception selected from a group consisting of: transaction recovery, transaction rollback, database rollback, program abend, and transaction logical failure as taught by Beard since doing so would provide 
Therefore, it would have been obvious to combine Hoen, Malloy, Dageville, Burghard and Beard for the benefit of creating the computer-implemented method as specified in claim 9.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135